DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-10 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “wherein the first and second nebulizers are configured to actuate in alternating intervals” in Ln. 3-4 which deems the claim indefinite. It is unclear whether applicant intends to positively claim the first and second nebulizers actuating in alternating intervals or whether the limitation is merely an intended functionality of the system which should be given limited patentable weight (MPEP 2114). If the limitation is to be positively claimed then it would appear that a controller, such as recited in claim 4, may need to be included to specify what structure is performing the functionality of actuating the two nebulizers in alternating intervals (e.g. Fig. 2; Pg. 10, Ln. 14-21). Applicant is requested to clarify whether the actuating of the two nebulizers in alternating intervals is 1) to be positively claimed, and if so by what structure, or 2) only suggestive of potential function.
Allowable Subject Matter
Claims 1-10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 11-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art fails to teach or suggest a drug delivery system having all elements and functionality recited by the instant claim.
Three prior art which teach a system with two nebulizers are: Ivri et al. (U.S. Pub. 2005/0229928 – Fig. 3), Boucher et al. (U.S. Pub. 2010/0074881 – Figs. 1A-1B), and Nibhanipudi (U.S. Pub. 2017/0165448 – Figs. 2-3). However, in none of those three references is there any teaching or suggestion of a mixer-heater having a heating section which operates in the manner recited by the instant claim.
Two prior art references having co-inventors with the instant application are: Longest et al. (U.S. Pub. 2012/0251594) and Longest et al. (U.S. Pub. 2015/0007817). The ‘594 publication teaches a structure in Fig. 3 relatable to the mixer-heater of instant claim 1 which receives an aerosol flow and a humidified air flow (¶0083). However, the humidified air flow is supplied by a humidifier system and not by a nebulizer (¶¶0113, 0118). Additionally, there is no teaching or suggestion of alternating intervals of flow between the aerosol flow and the humidified air flow. And further still there is no teaching or suggestion of operating the heating section at a constant power setting. Notably, the instant application indicates that a constant power setting can be used specifically because the use of alternating intervals of flow between the first nebulizer 
The ‘817 also teaches mixing an aerosol stream with a gas stream (e.g. Figs. 1A & 3-4; ¶¶0047, 0062-0069). However, there is no teaching or suggestion of the gas stream being provided from a second nebulizer. And neither is there teaching or suggestion of alternating intervals of flow between the aerosol flow and the humidified air flow nor operating the heating section at a constant power setting.
It is noted that the term “alternating” in the claim is understood in light of the detailed discussion of the term on Pg. 9, Ln. 22 – Pg. 10, Ln. 8 of the instant specification.
In light of the above discussed shortcomings of the prior art it is found that one having ordinary skill in the art at the time of the effective filing of the invention would only have arrived at the instantly claimed invention by way of improper hindsight reasoning.
Regarding claim 11, the claim is considered allowable for the same reasons as discussed above in regard to claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, see PTO-892 for additional attached references.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH D. BOECKER/Primary Examiner, Art Unit 3785